Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

The instant application having Application No. 14/869,681 has claims 1-13 and 15-20  pending in the application filed on 09/29/2015; there are 3 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.  The applicant cancelled the original claim 14 (dated 02/03/2021)

Response to Arguments

This Office Action is in response to applicant’s communication filed on February 3, 2021 in response to PTO Office Action dated October 2, 2020.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.


Claim Rejections


 35 USC § 103(a) Rejection

35 U.S.C. § 103


Applicant's following arguments filed on 01/11/2017 have been fully considered but are not persuasive.


35 U.S.C. § 103

Independent Claims 1, 6 and 11


Claim 1 


Applicant argues on page 13 in regards to the independent claim 1, “The Office Action relies on Sivaraman and McCarthy as allegedly teaching these features of claim 1, but the Applicant respectfully disagrees.  Specifically, the cited comparison step in para. [0019] of Sivaraman is essentially about comparing “a value of the second update identifier transmitted from the first device with a value of the second update identifier of the first device stored in the second device.” Whereas the claimed comparison is between two different descriptions of two different content items, and both the two descriptions and the two different content items are stored on the client device.  Thus, because the compared value is not the claimed descriptions, Sivaraman cannot disclose that the comparison indicates the synchronization did not complete in the claimed scenario. Balakrishna and McCarthy also fail to cure such deficiencies of Sivaraman”. 

Examiner respectfully disagrees with arguments on page 13 in regards to the independent claim 1.  The combination of over Balakrishnan et al (US PGPUB 20140181014), view of Sivaraman et al (US PGPUB 20040205263) and McCarthy et al 

Applicant argues on page 13 in regards to the independent claim 1, “McCarthy only discusses resuming the synchronization using the negotiated or predetermined sync mode when an interruption occurs, but fails to disclose claimed identifying versions of the content items on the client device. McCarthy’s version element ‘can indicate the synchronization protocol version being used.’ See para. [0105] of McCarthy. This is not the claimed version of the content item on the client device”. 

Examiner respectfully disagrees with arguments on page 13 in regards to the independent claim 1.  The combination of over Balakrishnan et al (US PGPUB 20140181014), view of Sivaraman et al (US PGPUB 20040205263) and McCarthy et al (US PGPUB 20120036212) teaches all the features/limitations of the claim 1.  McCarthy (Paragraph [0105] and Paragraph [0208]) teaches “the most current version of the content item being associated with a description of the most current version of the content Item (the version element can indicate the synchronization protocol version being used where the description indicates the current version and the synchronization protocol uses the ‘sync anchors’ to maintain trackable sync sessions using its internal versioning methods)”.  The argument that McCarthy fails to disclose claimed identifying versions of the content items on the client device is incorrect.  

Applicant argues on page 13 in regards to the independent claim 1, “For at least the foregoing reasons, the combination of Balakrishnan, Sivaraman, and McCarthy fails to disclose or suggest every feature of claim 1”.

Examiner respectfully disagrees with arguments on page 13 in regards to the independent claim 1.  For the reasons specified supra for the independent claim 1, the combination of Balakrishnan, Sivaraman, and McCarthy teaches all the features/limitations of the claim 1 and thus the claim 1 is not allowable.

Claim 6


Applicant argues on page 13 in regards to the independent claim 6, “Claim 6 recites substantially similar features as claim 1. Therefore, claim 6 is patentable over the combination of Balakrishnan, Sivaraman, and McCarthy”.

Examiner respectfully disagrees with arguments on page 13 in regards to the independent claim 6.  For the reasons specified supra for the independent claim 1, the combination of Turner, Stewart and Haggerty teaches all the features/limitations of the claim 6 and thus the claim 6 is not allowable.     

Claim 11


Applicant argues on page 14 in regards to the independent claim 11, “claim 11 has been amended to recite: ‘the second indicator comprising a description of the second version of the content item, wherein the description of the second version of the content item in the second indicator includes a filename and a hash of at least a portion of the second version of the content item’ ” The combination of Balakrishnan, Sivaraman, McCarthy, and Melahn fails to disclose such feature”.

Examiner respectfully disagrees with arguments on page 14 in regards to the independent claim 11.  Applicant admits “Melahn appears to teach that the content management system is able to run a hash comparison of content items uploaded from a client device”.  Also Balakrishnan (Paragraph [0011] teaches “and a content management system, the second indicator comprising a description of the second version of the content item”.  Both the arts, Melahn and Balakrishnan are related to improving the efficiency with which content changes are synchronized across client and server machines.  Thus the combination of Balakrishnan, Sivaraman, McCarthy, and Melahn teaches all the limitations of the independent claim 11 and is not allowable.     

Dependent Claims 2-4, 7-10, 12-13 and 15-20

Claims 2-4, 7-10, 12-13 and 15-20


Applicant argues on page 14 in regards to the dependent claims 2-4, 7-10, 12-13 and 15-20, “Dependent claims 2-5, 7-10, 12-13 and 15-20 variously depend on claims 1, 6 and 11, while reciting additional elements. Therefore, for at least the reasons mentioned above with respect to claims 1, 6 and 11, each of these claims is also patentable over the combination of Balakrishnan, Sivaraman, and McCarthy. Accordingly, Applicant respectfully requests that this rejection of claims 2-5, 7-10, 12-13 and 15-20 be withdrawn”.

Examiner respectfully disagrees with arguments on page 14 in regards to the dependent claims 2-4, 7-10, 12-13 and 15-20.  For the reasons specified supra for the independent claim 1, 6 and 11 the claims 2-4, 7-10, 12-13 and 15-20 are not allowable.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al (US PGPUB 20140181014) in view of Sivaraman et al (US PGPUB 20040205263) and in further view of McCarthy et al (US PGPUB 20120036212).

As per claim 1:
Balakrishnan teaches:
“A computer-implemented method comprising” Paragraph [0057] (the method is described in terms of example content management system)) 
“recording, at a client device, a first indicator representing a first version of a content item stored at the client device and associated with a last completed synchronization” (Paragraph [0031] and Paragraph [0032]  (the client software can synchronize any changes to content in a designated folder and its sub-folders, can provide indications of content statuses and the content storage can store files more efficiently by using a file version control that tracks changes to files and different versions of files)) 
“recording, at the client device, a second indicator representing a second version of the content item stored at the content management system, the second version of the content item is available for updating the first version of the content item via a first synchronization of the content item between the client device” (Paragraph [0031] and Paragraph [0032] (the client software can synchronize any changes to content in a designated folder and its sub-folders, which synchronizes via a synchronization module at content management system, it can provide indications of content statuses and the content storage can store files more efficiently by using a file version control that tracks changes to files and different versions of files that include different versions)) 
“and a content management system, the second indicator comprising a description of the second version of the content item” (Paragraph [0011] (the metadata for each content item can include a file tag and the file tag can be used to identify the content item and/or the collection even as the content item is modified, copied, moved or renamed)) 
“initiating updating of the first version of the content item to the second version of the content item via the first synchronization” (Paragraph [0032] (the background process can identify content that has been updated (between second version and first version) at the content management system and synchronize those changes to the local folder))
Balakrishnan does not EXPLICITLY discloses: determining, based on the second indicator on the client device, that the updating of the first version of the content item to the second version of the content item via the current synchronization was interrupted; after the first synchronization was interrupted, identifying a version of the content item as being a most current version of the content item on the client device, the most current version of the content item being associated with a description of the most current version of the content Item; comparing the description of the second version of the content item in the second indicator to the description of the most current version of the content on a client device, yielding a comparison; and when the comparison indicates that the second version of the content item is not the most current version of the content item, and thereby synchronization did not complete; retaining both the first version of the content item and the second version of the content item at the client device and synchronizing the first version of the content item and the most current version of the content item with the content management system.
However, Sivaraman teaches:
“determining, based on the second indicator on the client device, that the updating of the first version of the content item to the second version of the content item via the first synchronization was interrupted” (Paragraph [0016] (the second update identifier is stored in the first device and the second device,  the second update identifier specifies a preceding incomplete synchronization session having been performed between the first device and the second device and the behavior and use of the second update identifier is defined only during a synchronization session))
“comparing the description of the second version of the content item in the second indicator to the description of the most current version of the content on a client device, yielding a comparison” (Paragraph [0019] and Paragraph [0077] (a second comparison, a value of the second update identifier with a value of the second update identifier of the first device stored in the second device (client device), message contains at least the LAST anchor and the NEXT anchor which have been logged in accordance with the interruption of the previous incomplete synchronization session and these LAST anchor and the NEXT anchor received from the client are compared))
 “and when the comparison indicates that the second version of the content item is not the most current version of the content item, and thereby synchronization did not complete” (Paragraph [0020] (in case the second comparison yields a value of true, a further step of synchronizing data between the first device and the second device, the data comprising data that has not been exchanged during the preceding incomplete synchronization event)).
Also, McCarthy teaches:
“after the first synchronization was interrupted, identifying a version of the content item as being a most current version of the content item on the client device” (Paragraph [0006] (when the sync session is interrupted, a proposed sync mode and the one or more changes to the one or more dataclasses can be received from a client device))
“the most current version of the content item being associated with a description of the most current version of the content Item” (Paragraph [0105] and Paragraph [0208] (the version element can indicate the synchronization protocol version being used where the description indicates the current version and the synchronization protocol uses the "sync anchors" to maintain trackable sync sessions using its internal versioning methods))
“retaining both the first version of the content item and the second version of the content item at the client device and synchronizing the first version of the content item and the most current version of the content item with the content management system” (Paragraph [0088] (once all changes have been received, the server  enters the mingle phase and merges any pending updates in its database with the changes from the client device, the result of mingling is a set of conflicting changes and a set of updates which should be pushed to the client device and the synchronization protocol can be designed to enable conflicts to be resolved on the client device by the user to be transmitted to the sync server)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Balakrishnan, Sivaraman,  and McCarthy for “determining, based on the second indicator on the client device, that the updating of the first version of the content item to the second version of the content item via the current synchronization was interrupted; after the first synchronization was interrupted, identifying a version of the content item as being a most current version of the content item on the client device, the most current version of the content item being associated with a description of the most current version of the content Item; comparing the description of the second version of the content item in the second indicator to the description of the most current version of the content on a client device, yielding a comparison; and when the comparison indicates that the second version of the content item is not the most current version of the content item, and thereby synchronization did not complete; retaining both the first version of the content item and the second version of the content item at the client device and synchronizing the first version of the content item and the most current version of the content item with the content management system” as the method for resuming an interrupted synchronization session is suitable to be implemented in a small electronic device in an economic way (Sivaraman, Paragraph [0012]) and it optimizes syncing and network bandwidth usage for subsequent sync operations, the client device and server should exchange only the data which has changed since the last time the pair synchronized (McCarthy, Paragraph [0081]). 
Therefore, it would have been obvious to combine Balakrishnan, Sivaraman and McCarthy.

As per claim 2:
Balakrishnan, Sivaraman and McCarthy teach the computer-implemented method as specified in the parent claim 1 above. 
Sivaraman further teaches:
“wherein changing the second indicator to represent that the updating was successful comprises removing the second indicator from the client device” (Paragraph [0016] and Paragraph [0064] (the behavior and use of the second update identifier is defined only during a synchronization session, but not after a completion of a session where a client device synchronizes with content management system)).

As per claim 3:
Balakrishnan, Sivaraman and McCarthy teach the computer-implemented method as specified in the parent claim 1 above. 
Sivaraman further teaches:
“wherein the synchronizing of the most current version of the content item to the content management system comprises representing that the most current version of the content item has no prior synchronized version” (Paragraph [0029] wherein Sivaraman’s teachings of (the additional information may include at least one information out of a group comprising information about the preceding incomplete synchronization)).

As per claim 4:
Balakrishnan, Sivaraman and McCarthy teach the computer-implemented method as specified in the parent claim 1 above. 
Balakrishnan further teaches:
“wherein the synchronizing of the first version of the content item to the content management system further comprises:” (Paragraph [0032] (the content management system can be configured to support automatic synchronization of content from one or more client devices includes)).
Also, McCarthy teaches:
 “sending a synchronization history of the first version of the content item to the content management system, the synchronization history including a second description of the first version of the content item from a cache and the description of the second version of the content item from the second indicator” (Paragraph [0071], Paragraph [0072] and Paragraph [0079] (the synchronization protocol enables exchange of device information between the client device and the server, the synchronization is a process of maintaining consistency between two distinct data stores by periodically comparing the changes which have occurred to each since the last time (the synchronization history) the data stores were known to be consistent and an anchor is a tag or label used to keep track of the synchronization state)).

As per claim 6:
Balakrishnan teaches:
“A non-transitory computer-readable medium storing computer executable instructions which, when executed by one or more processors, cause a computer to” Paragraph [0066] (the software component stored in a computer-readable medium in connection with the necessary hardware components including processor, to carry out the function includes)) 
“record, at the computer, a first indicator representing a first version of a content item stored at the client device and associated with a last completed synchronization” (Paragraph [0031] and Paragraph [0032] (the client software can synchronize any changes to content in a designated folder and its sub-folders, can provide indications of content statuses and the content storage can store files more efficiently by using a file version control that tracks changes to files and different versions of files)) 
“record, at the computer, a second indicator representing a second version of the content item stored at the content management system, the second version of the content item is available for updating the first version of the content item via a first synchronization of the content item between the computer” (Paragraph [0031] and Paragraph [0032] (the client software can synchronize any changes to content in a designated folder and its sub-folders, which synchronizes via a synchronization module at content management system, it can provide indications of content statuses and the content storage can store files more efficiently by using a file version control that tracks changes to files and different versions of files that include different versions)) 
“and a content management system, the second indicator comprising a description of the second version of the content item” (Paragraph [0011] (the metadata for each content item can include a file tag and the file tag can be used to identify the content item and/or the collection even as the content item is modified, copied, moved or renamed))
“initiate updating of the first version of the content item to the second version of the content item via the first synchronization” (Paragraph [0032] (the background process can identify content that has been updated at content management system and synchronize those changes to the local folder)).
Balakrishnan does not EXPLICITLY discloses: determine, based on the second indicator on the client device, that the updating of the first version of the content item to the second version of the content item via the first synchronization was interrupted; after the first synchronization was interrupted, identifying a version of the content item as being a most current version of the content item on the client device, the most current version of the content item being associated with a description of the most current version of the content Item; compare a description of the second version of the content item in the second indicator to the description of the most current version of the content item on the computer, yielding a comparison; if the comparison indicates that the second version of the content item is the most current version of the content item, thereby synchronization completed then; change the second indicator to represent that the updating via the first synchronization was successful; and record the description of the second version of the content item in the first indicator; and if the comparison indicates that the second version of the content item is not the most current version of the content item, and thereby synchronization did not complete; then retain both the first version of the content item and the most current version of the content item at the computer and synchronize the first version of the content item and the most current version of the content item with the content management system.
However, Sivaraman teaches:
“determine, based on the second indicator on the client device, that the updating of the first version of the content item to the second version of the content item via the first synchronization was interrupted” (Paragraph [0016] (the second update identifier is stored in the first device and the second device,  the second update identifier specifies a preceding incomplete synchronization session having been performed between the first device and the second device and the behavior and use of the second update identifier is defined only during a synchronization session))
“compare a description of the second version of the content item in the second indicator to the description of the most current version of the content item on the computer, yielding a comparison” (Paragraph [0019] and Paragraph [0077] (a second comparison, a value of the second update identifier with a value of the second update identifier of the first device stored in the second device (client device), message contains at least the LAST anchor and the NEXT anchor which have been logged in accordance with the interruption of the previous incomplete synchronization session and these LAST anchor and the NEXT anchor received from the client are compared))
 “if the comparison indicates that the second version of the content item is the most current version of the content item, thereby synchronization completed then” (Paragraph [0021] (in case the second comparison yields a value of false, synchronizing data between the first device and the second device, the data comprising at least data that has been synchronized))
“change the second indicator to represent that the updating via the first synchronization was successful” (Paragraph [0028] (the retrieving or a forming component retrieves or forms an indication of data that has been synchronized during the preceding incomplete synchronization event))
“and record the description of the second version of the content item in the first indicator” (Paragraph [0028] (the updating component updates contents of the first update identifier stored with contents of the second update identifier stored))
 “and if the comparison indicates that the second version of the content item is not the most current version of the content item, and thereby synchronization did not complete” (Paragraph [0020] (in case the second comparison yields a value of true, a further step of synchronizing data between the first device and the second device, the data comprising data that has not been exchanged during the preceding incomplete synchronization event)).
Also, McCarthy teaches:
“after the first synchronization was interrupted, identifying a version of the content item as being a most current version of the content item on the client device” (Paragraph [0006] (when the sync session is interrupted, a proposed sync mode and the one or more changes to the one or more dataclasses can be received from a client device))
“the most current version of the content item being associated with a description of the most current version of the content Item” (Paragraph [0105] and Paragraph [0208] (the version element can indicate the synchronization protocol version being used where the description indicates the current version and the synchronization protocol uses the "sync anchors" to maintain trackable sync sessions using its internal versioning methods))
“then retain both the first version of the content item and the most current version of the content item at the computer and synchronize the first version of the content item and the most current version of the content item with the content management system” (Paragraph [0088] (once all changes have been received, the server  enters the mingle phase and merges any pending updates in its database with the changes from the client device, the result of mingling is a set of conflicting changes and a set of updates which should be pushed to the client device and the synchronization protocol can be designed to enable conflicts to be resolved on the client device by the user to be transmitted to the sync server)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Balakrishnan, Sivaraman,  and McCarthy for “determine, based on the second indicator on the client device, that the updating of the first version of the content item to the second version of the content item via the first synchronization was interrupted; after the first synchronization was interrupted, identifying a version of the content item as being a most current version of the content item on the client device, the most current version of the content item being associated with a description of the most current version of the content Item; compare a description of the second version of the content item in the second indicator to the description of the most current version of the content item on the computer, yielding a comparison; if the comparison indicates that the second version of the content item is the most current version of the content item, thereby synchronization completed then; change the second indicator to represent that the updating via the first synchronization was successful; and record the description of the second version of the content item in the first indicator; and if the comparison indicates that the second version of the content item is not the most current version of the content item, and thereby synchronization did not complete; then retain both the first version of the content item and the most current version of the content item at the computer and synchronize the first version of the content item and the most current version of the content item with the content management system” as the method for resuming an interrupted synchronization session is suitable to be implemented in a small electronic device in an economic way (Sivaraman, Paragraph [0012]) and it optimizes syncing and network bandwidth usage for subsequent sync operations, the client device and server should exchange only the data which has changed since the last time the pair synchronized (McCarthy, Paragraph [0081]). 
Therefore, it would have been obvious to combine Balakrishnan, Sivaraman and McCarthy.

As per claim 7, the claim is rejected based upon the same rationale given for the parent claim 6 and the claim 2 above

As per claim 8, the claim is rejected based upon the same rationale given for the parent claim 6 and the claim 3 above.

As per claim 9, the claim is rejected based upon the same rationale given for the parent claim 6 and the claim 4 above.

As per claim 15:
Balakrishnan, Sivaraman and McCarthy teach the computer-implemented method as specified in the parent claim 1 above. 
Sivaraman further teaches:
“wherein determining that the updating of the first version of the content item to the second version of the content item via the first synchronization was interrupted is based on a presence of the second identifier on the client device” (Paragraph [0016] and Paragraph [0064] (the behavior and use of the second update identifier is defined only during a synchronization session, but not after a completion of a session where a client device synchronizes with content management system)).

As per claim 16:
Balakrishnan, Sivaraman and McCarthy teach the computer-implemented method as specified in the parent claim 1 above. 
Balakrishnan further teaches:
“wherein the client device receives an indication that the second version of the content item is stored on the content management system, and wherein the second indicator is created at the client device in response to an indication that the second version of the content item is available at the content management system” (Paragraph [0032] (content management system can be configured to support automatic synchronization of content from one or more client devices where the background process can identify content that has been updated at content management system and synchronize those changes to the local folder)).

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 6 and the claim 15 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 6 and the claim 16 above.


Claims 5, 10-13  and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al (US PGPUB 20140181014) in view of Sivaraman et al (US PGPUB 20040205263) and in further view of McCarthy et al (US PGPUB 20120036212) and Melahn et al (US PGPUB 20180011873).

As per claim 5:
Balakrishnan, Sivaraman and McCarthy teach the computer-implemented method as specified in the parent claim 1 above. 
Balakrishnan further teaches:
“wherein a description of the second version of the content item in the indicator includes a filename of at least a portion of the second version of the content item” (Paragraph [0060] and Paragraph [0061] (the metadata for each content item can include a content item tag, file name or location and the tag can be created, modified, and/or associated with a content item when the content is changed or moved)). 
Balakrishnan, Sivaraman and McCarthy do not EXPLICITLY disclose: wherein a description of the second version of the content item in the indicator includes a hash of at least a portion of the second version of the content item.
However, Melahn teaches:
“wherein a description of the second version of the content item in the indicator includes a hash of at least a portion of the second version of the content item” (Paragraph [0052]  and Paragraph [0062] (the file synchronization request  can include metadata information identifying a hash value of the corresponding content item)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Balakrishnan, Sivaraman,  McCarthy and Melahn for “wherein a description of the second version of the content item in the indicator includes a hash of at least a portion of the second version of the content item” as this approach can be helpful in improving performance, in particular if the changed metadata including hash value are significantly smaller than the entire content item (Melahn, Paragraph [0013]). 
Therefore, it would have been obvious to combine Balakrishnan, Sivaraman, McCarthy and Melahn before the effective filing date.

As per claim 10, the claim is rejected based upon the same rationale given for the parent claim 6 and the claim 5 above.

As per claim 11:
Balakrishnan teaches:
“A system comprising” Paragraph [0067] (a computer system)) 
“one or more processors” Paragraph [0067] (the system consisting of processor)) 
“at least one computer readable medium storing computer readable instructions that, when executed by the one or more processors are effective to cause a client device to” Paragraph [0066] (the software component stored in a computer-readable medium in connection with the necessary hardware components including processor, to carry out the function))
 “record, at the client device, a first indicator representing a first version of a content item stored at the client device and associated with a last completed synchronization” (Paragraph [0031] and Paragraph [0032] (the client software can synchronize any changes to content in a designated folder and its sub-folders, can provide indications of content statuses and the content storage can store files more efficiently by using a file version control that tracks changes to files and different versions of files)) 
“record, at the client device, a second indicator representing a second version of the content item stored at the content management system, the second version of the content item is available for updating the first version of the content item via a first synchronization of the content item between the client device” (Paragraph [0031] and Paragraph [0032] (the client software can synchronize any changes to content in a designated folder and its sub-folders, which synchronizes via a synchronization module at content management system, it can provide indications of content statuses and the content storage can store files more efficiently by using a file version control that tracks changes to files and different versions of files that include different versions)) 
“and a content management system, the second indicator comprising a description of the second version of the content item” (Paragraph [0011] (the metadata for each content item can include a file tag and the file tag can be used to identify the content item and/or the collection even as the content item is modified, copied, moved or renamed)) 
“wherein a description of the second version of the content item in the indicator includes a filename of at least a portion of the second version of the content item” (Paragraph [0060] and Paragraph [0061] (the metadata for each content item can include a content item tag, file name or location and the tag can be created, modified, and/or associated with a content item when the content is changed or moved))
“initiate updating of the first version of the content item to the second version of the content item via the first synchronization” (Paragraph [0032] (the background process can identify content that has been updated at content management system and synchronize those changes to the local folder)).
Balakrishnan does not EXPLICITLY discloses: wherein a description of the second version of the content item in the indicator includes a hash of at least a portion of the second version of the content item; determine, based on the second indicator on the client device, that the updating of the first version of the content item to the second version of the content item via the first synchronization was interrupted; after the first synchronization was interrupted, identifying a version of the content item as being a most current version of the content item on the client device, the most current version of the content item being associated with a description of the most current version of the content Item; compare a description of the second version of the content item in the second indicator to the description of the most current version of the content item on the client device, yielding a comparison; if the comparison indicates that the second version of the content item is the most current version of the content item, thereby synchronization completed then; automatically change the second indicator to represent that the updating via the first synchronization was successful; and record the description of the second version of the content item in the first indicator; and if the comparison indicates that the second version of the content item is not the most current version of the content item, and thereby synchronization did not complete; then automatically retaining both the first version of the content item and the most current version of the content item at the client device and synchronize the first version of the content item and the most current version of the content item with the content management system.
However, Sivaraman teaches:
“determine, based on the second indicator on the client device, that the updating of the first version of the content item to the second version of the content item via the first synchronization was interrupted” (Paragraph [0016] (the second update identifier is stored in the first device and the second device,  the second update identifier specifies a preceding incomplete synchronization session having been performed between the first device and the second device and the behavior and use of the second update identifier is defined only during a synchronization session))
“compare a description of the second version of the content item in the second indicator to the description of the most current version of the content item on the client device, yielding a comparison” (Paragraph [0019] and Paragraph [0077] (a second comparison, a value of the second update identifier with a value of the second update identifier of the first device stored in the second device (client device), message contains at least the LAST anchor and the NEXT anchor which have been logged in accordance with the interruption of the previous incomplete synchronization session and these LAST anchor and the NEXT anchor received from the client are compared))
 “if the comparison indicates that the second version of the content item is the most current version of the content item, thereby synchronization completed then” (Paragraph [0021] (in case the second comparison yields a value of false, synchronizing data between the first device and the second device, the data comprising at least data that has been synchronized))
“automatically change the second indicator to represent that the updating via the first synchronization was successful” (Paragraph [0028] (the retrieving or a forming component retrieves or forms an indication of data that has been synchronized during the preceding incomplete synchronization event))
“and record the description of the second version of the content item in the first indicator” (Paragraph [0028] (the updating component updates contents of the first update identifier stored with contents of the second update identifier stored))
 “and if the comparison indicates that the second version of the content item is not the most current version of the content item, and thereby synchronization did not complete” (Paragraph [0020] (in case the second comparison yields a value of true, a further step of synchronizing data between the first device and the second device, the data comprising data that has not been exchanged during the preceding incomplete synchronization event)).
Also, McCarthy teaches:
“after the first synchronization was interrupted, identifying a version of the content item as being a most current version of the content item on the client device,” (Paragraph [0006] (when the sync session is interrupted, a proposed sync mode and the one or more changes to the one or more dataclasses can be received from a client device))
“the most current version of the content item being associated with a description of the most current version of the content Item” (Paragraph [0105] and Paragraph [0208] (the version element can indicate the synchronization protocol version being used where the description indicates the current version and the synchronization protocol uses the "sync anchors" to maintain trackable sync sessions using its internal versioning methods))
“then automatically retaining both the first version of the content item and the most current version of the content item at the client device and synchronize the first version of the content item and the most current version of the content item with the content management system” (Paragraph [0088] (once all changes have been received, the server  enters the mingle phase and merges any pending updates in its database with the changes from the client device, the result of mingling is a set of conflicting changes and a set of updates which should be pushed to the client device and the synchronization protocol can be designed to enable conflicts to be resolved on the client device by the user to be transmitted to the sync server)).
Also, Melahn teaches:
“wherein a description of the second version of the content item in the indicator includes a hash of at least a portion of the second version of the content item” (Paragraph [0052]  and Paragraph [0062] (the file synchronization request  can include metadata information identifying a hash value of the corresponding content item)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Balakrishnan, Sivaraman,  McCarthy and Melahn for “wherein a description of the second version of the content item in the indicator includes a hash of at least a portion of the second version of the content item; determine, based on the second indicator on the client device, that the updating of the first version of the content item to the second version of the content item via the first synchronization was interrupted; after the first synchronization was interrupted, identifying a version of the content item as being a most current version of the content item on the client device, the most current version of the content item being associated with a description of the most current version of the content Item; compare a description of the second version of the content item in the second indicator to the description of the most current version of the content item on the client device, yielding a comparison; if the comparison indicates that the second version of the content item is the most current version of the content item, thereby synchronization completed then; automatically change the second indicator to represent that the updating via the first synchronization was successful; and record the description of the second version of the content item in the first indicator; and if the comparison indicates that the second version of the content item is not the most current version of the content item, and thereby synchronization did not complete; then automatically retaining both the first version of the content item and the most current version of the content item at the client device and synchronize the first version of the content item and the most current version of the content item with the content management system” as the method for resuming an interrupted synchronization session is suitable to be implemented in a small electronic device in an economic way (Sivaraman, Paragraph [0012]),   it optimizes syncing and network bandwidth usage for subsequent sync operations, the client device and server should exchange only the data which has changed since the last time the pair synchronized (McCarthy, Paragraph [0081]) and this approach can be helpful in improving performance, in particular if the changed metadata including hash value are significantly smaller than the entire content item (Melahn, Paragraph [0013]).. 
Therefore, it would have been obvious to combine Balakrishnan, Sivaraman, McCarthy and Melahn.

As per claim 12:
Balakrishnan, Sivaraman, McCarthy and Melahn teach the system as specified in the parent claim 11 above. 
Sivaraman further teaches:
“wherein the changing of the second indicator to represent that the updating was successful comprises: removing the second indicator” (Paragraph [0016] (the behavior and use of the second update identifier is defined only during a synchronization session, but not after an interruption or a completion of a session))
“and changing the cache to represent that the second version of the content item is the last synchronized version of the content item” (Paragraph [0043]] (a certain data store content of for example a mobile terminal shall be harmonized with data store content provided by designated devices)).

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 3 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 15 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 16 above.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hawa et al, (US PGPUB 20190213204), A system and method for seamless access to remotely manage documents using synchronization of locally stored documents are provided. In some embodiments, a content management server stores documents in a cache on the user's computer. Documents can thus be accessed and edited using the document in the local file system of the user and synchronized with the content management server asynchronously to access the documents on the local files system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:30 AM – 5:30 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163